DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments

2.	Applicant’s arguments, filed on 06/16/2022, with respect to the rejection(s) of claim(s) 1-32 under35 U.S.C 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further a new ground(s) of rejection is presented. Claims 1-32 are pending.

Claim Rejections - 35 USC § 103

3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9-13, 17-21, 25-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. (US Pub: 20190297537 A1) hereinafter Tsai, provisional application 62/646,658 filed on Mar 22, 2018 and further in view of Suzuki et al. (US Pub: 20190297549 A1) hereinafter Suzuki
As to claim 1 Tsai teaches a method for wireless communication by a user equipment (UE) the method comprising: 
receiving, from a serving base station, an indication of uplink resources pre-allocated at a target base station as part of a handover procedure from the serving base station to the target base station, wherein the indication includes a periodicity and a starting time for the uplink resources; ([page 6] lines 2-18, [page 39] lines 32-39 source cell sends preallocated UL grants including periodic UL resources at target eNB in a RRC reconfiguration message ,including starting subframe ul-StartSubframe of the preallocated uplink grant)
transmitting, based on the indication of the uplink resources, in a first time instance corresponding to at least one of the starting time or the periodicity for the uplink resources, ([page 18] lines 7-12, [page 40] lines 6-8,UE may send the cell a RRC reconfiguration complete message (e.g. HO complete message) by the (periodic) reallocated UL grant(s); UE send uplink transmission using ul-StartSubframe-sf2 in the ul-scheduling interval)
and before the handover procedure is completed, a first uplink transmission; ([page 4] lines 43-46, when the RACH-less handover is configured, after UE has received uplink grant, UE sends RRCConnectionReconfigurationComplete message (C-RNTI) to confirm handover, along with an 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
uplink Buffer Status Report, whenever possible, to target eNB, target CNB verifies C-RNTI sent in RRCConnectionReconjigurationComplete message)
Tsai does not teach and based on transmitting the first uplink transmission, refraining from transmitting, based on the indication of the uplink resources, in one or more subsequent time instances corresponding to at least one of the starting time or the periodicity for the uplink resources and before the handover procedure is completed
Suzuki teaches and based on transmitting the first uplink transmission ([0112] Fig. 4, (Step 403) T terminal apparatus 1 transmits uplink data on the first PUSCH in the target cell,  transmission timing of transmission of the first PUSCH is configured based on the target TA information (targetTA))
refraining from transmitting, based on the indication of the uplink resources, in one or more subsequent time instances corresponding to at least one of the starting time or the periodicity for the uplink resources and before the handover procedure is completed. ([0113] [0115] Fig. 4, (Step 404) terminal attempts to receive/decode a response to the PUSCH (uplink data) corresponding to the HOC grant for a predetermined period of time in the target cell i.e., no response for predetermined period, ; the response may be the PDCCH/EPDCCH including the C-RNTI indicated by handover command  successful reception indication may indicate that the PDCCH/EPDCCH including the C-RNTI indicated by handover command is received)
therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Suzuki with teaching of Tsai  because Suzuki teaches that pre-assigning uplink grant for handover in target cell would reduce handover delay. (Suzuki [0003])

As to claim 2.  the combination of Tsai  and Suzuki specifically Tsai teaches wherein transmitting the first uplink transmission comprises transmitting the first uplink transmission to the target base station  ([page 18] lines 7-12, [page 40] lines 6-8,UE may send the cell a RRC reconfiguration complete message (e.g. HO complete message) by the (periodic) reallocated UL grant(s); UE send uplink transmission using ul-StartSubframe-sf2 in the ul-scheduling interval)
Tsai does not teach and wherein refraining from transmitting comprises refraining from transmitting uplink transmissions to the target base station in the one or more subsequent time instances
Suzuki teaches and wherein refraining from transmitting comprises refraining from transmitting uplink transmissions to the target base station in the one or more subsequent time instances  ([0113] [0115] Fig. 4, (Step 404) terminal attempts to receive/decode a response to the PUSCH (uplink data) corresponding to the HOC grant for a predetermined period of time in the target cell i.e., no response for predetermined period, ; the response may be the PDCCH/EPDCCH including the C-RNTI indicated by handover command  successful reception indication may indicate that the PDCCH/EPDCCH including the C-RNTI indicated by handover command is received)
therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Suzuki with teaching of Tsai  because Suzuki teaches that pre-assigning uplink grant for handover in target cell would reduce handover delay. (Suzuki [0003])

As to claim 3 the combination of Tsai  and Suzuki specifically Tsai teaches wherein the first uplink transmission comprises a message to confirm the handover procedure  ([page 18] lines 7-12, [page 40] lines 6-8,UE may send the cell a RRC reconfiguration complete message (e.g. HO complete message) by the (periodic) reallocated UL grant(s); UE send uplink transmission using ul-StartSubframe-sf2 in the ul-scheduling interval)

As to claim 4 the combination of Tsai  and Suzuki specifically Tsai teaches wherein the first uplink transmission further comprises at least one of a buffer status report or uplink data ([page 4] lines 43-46, When the RACH-less HO is configured, after the UE has received uplink grant, the UE sends the RRCConnectionReconjigurationComplete message (C-RNTI) to confirm the handover, along with an 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
uplink Buffer Status Report, whenever possible, to the target eNB)
As to claim 5 the combination of Tsai and Suzuki specifically Tsai teaches further comprising determining the first time instance at a time division based on at least one of the periodicity or the starting time. ([page 18] lines 7-12, [page 40] lines 6-8,UE may send the cell a RRC reconfiguration complete message (e.g. HO complete message) by the (periodic) reallocated UL grant(s); UE send/determin, uplink transmission using ul-StartSubframe-sf2 in the ul-scheduling interval)

Claims 9, 10, 11, 12 are interpreted and rejected for the same reasons as set forth in claims 1, 2, 3, 4  respectively.
Claims 17, 18, 19, 20 are interpreted and rejected for the same reasons as set forth in claims 1, 2, 3, 4 respectively.
Claims 25,  26,  27, 28 are interpreted and rejected for the same reasons as set forth in claims 1, 2, 3, 4 respectively.
Claims 13, 21, 29 are interpreted and rejected for the same reasons as set forth in claim 5.

Claims 6, 7, 14, 15, 22, 23 and 30, 31  is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai, Suzuki and in view of  Bontu et al.  (US Pub:  20160219484) hereinafter Bontu 
As to claim 6 the combination of Tsai  and Suzuki specifically Tsai teaches further comprising, based on transmitting the first uplink transmission(([page 18] lines 7-12, [page 40] lines 6-8,UE may send the cell a RRC reconfiguration complete message (e.g. HO complete message) by the (periodic) reallocated UL grant(s); UE send uplink transmission using ul-StartSubframe-sf2 in the ul-scheduling interval)
and correspond to at least one of the starting time or the periodicity and are before the handover procedure is completed. ([page 18] lines 7-12, [page 40] lines 6-8,UE may send the cell a RRC reconfiguration complete message (e.g. HO complete message) by the (periodic) reallocated UL grant(s); UE send uplink transmission using ul-StartSubframe-sf2 in the ul-scheduling interval i.e., starting subframe is used before HO completion)
the combination of Tsai and Suzuki does not explicitly teach and  based on detecting that a negative-acknowledgement is received for the first uplink transmission, retransmitting the first uplink transmission in one or more additional subsequent time instances that are subsequent to the one or more subsequent time instances
Bontu teaches and  based on detecting that a negative-acknowledgement is received for the first uplink transmission, retransmitting the first uplink transmission in one or more additional subsequent time instances that are subsequent to the one or more subsequent time instances (Bontu [0090] Fig. 6 uplink grant includes uplink resource grant for initial transmission and any required subsequent retransmissions, for example, a subsequent retransmission is triggered by a NACK message i.e., a feedback message indicating a packet was received in error).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Bontu with the teaching of Tsai and Suzuki because Bontu teaches that  offload capacity from macro cells to another cell would improve indoor and cell edge performance. (Bontu [0034])
Claim 14, 22 and 30 are interpreted and rejected for the same reasons as set forth in claim 6.

As to claim 7 The combination of Tsai and Suzuki specifically Tsai teaches further comprising, based on transmitting the first uplink transmission and  correspond to at least one of the starting time or the periodicity and are before the handover procedure is completed  ([page 18] lines 7-12, [page 40] lines 6-8,UE may send the cell a RRC reconfiguration complete message (e.g. HO complete message) by the (periodic) reallocated UL grant(s); UE send uplink transmission using ul-StartSubframe-sf2 in the ul-scheduling interval i.e., starting subframe is used before HO completion)
Tsai does not teach and based on detecting that an acknowledgement is not received for the first uplink transmission within a threshold period of time, retransmitting the first uplink transmission in one or more additional subsequent time instances that are subsequent to the one or more subsequent time instances 
Suzuki teaches within a threshold period of time ([0113] [0115] Fig. 4, (Step 404) terminal attempts to receive/decode a response to the PUSCH (uplink data) corresponding to the HOC grant for a predetermined period of time in the target cell i.e., no response for predetermined period,
therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Suzuki with teaching of Tsai  because Suzuki teaches that pre-assigning uplink grant for handover in target cell would reduce handover delay. (Suzuki [0003])
the combination of Tsai, Suzuki does not teach based on detecting that an acknowledgement is not received for the first uplink transmission, retransmitting the first uplink transmission in one or more additional subsequent time instances that are subsequent to the one or more subsequent time instances  
Bontu teaches based on detecting that an acknowledgement is not received for the first uplink transmission (Bontu [0090] uplink grant includes uplink resource grant for initial transmission and any required subsequent retransmissions, a subsequent retransmission  is triggered by a NACK Message)
retransmitting the first uplink transmission in one or more additional subsequent time instances that are subsequent to the one or more subsequent time instances  (Bontu [0090]  uplink grant includes uplink resource grant for initial transmission and any required subsequent retransmissions,  a subsequent retransmission is triggered by a NACK message (a feedback message indicating a packet was received in error i.e., acknowledgement is not received for the first uplink transmission)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Bontu with the teaching of Tsai and Suzuki because 3GPP teaches that  offload capacity from macro cells to another cell would improve indoor and cell edge performance. (Bontu [0034])

Claims 15, 23 and 31 are interpreted and rejected for the same reasons as set forth in claim 7.

Claims 8, 16, 24, 32  is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai, Suzuki and further in view of Wang et al. (US Pub: 20110211447) hereinafter Wang 

As to claim 8 the combination of Tsai and Suzuki specifically Tsai teaches that   further comprising determining the first time instance and the one or more subsequent time instances ([page 18] lines 7-12, [page 40] lines 6-8,UE may send the cell a RRC reconfiguration complete message (e.g. HO complete message) by the (periodic) reallocated UL grant(s); UE send uplink transmission using ul-StartSubframe-sf2 in the ul-scheduling interval)
the combination of Tsai and Suzuki  does not teach at respective time divisions based on at least one of the periodicity or the starting time specified in the indication.
Wang teaches at respective time divisions based on at least one of the periodicity or a starting time specified in the indication.(Wang [0070] the maximum number of UL persistent allocation PA  allocation per WTRU is limited by the maximum number of UL  PA allocations per WTRU frame due to the nature of repeated periodic allocations, where the periodicity defined in frames; for time division duplex (TDD) with a  subframe TTI, the maximum number of UL PA allocations per WTRU is number of UL subframes in a frames)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Wang with the teaching of Tsai and Suzuki because Wang teaches allocating maximum number of UL PA allocations per WTRU in number of UL subframes would allow to avoid collisions among multiple PA allocations for a WTRU. (Wang [0070])
Claims 16, 24, 32 are interpreted and rejected for the same reasons as set forth in claim 8.
Conclusion
4.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATIQUE AHMED whose telephone number is (571)272-6244.  The examiner can normally be reached on 9:30 - 7:30 PM M-F Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 5712727919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ATIQUE AHMED/Primary Examiner, Art Unit 2413